Exhibit 10.4

AMENDED AND RESTATED

CONTINUING SECURITY AGREEMENT:

RIGHTS TO PAYMENT AND INVENTORY

WORLD OF JEANS & TOPS (“Debtor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) are parties to that certain Continuing Security Agreement—Rights to
Payment and Inventory, dated as of August 1, 2010 (the “Existing Security
Agreement”). The Existing Security Agreement secures Debtor’s obligations to
Bank under the terms of that certain Credit Agreement dated as of May 1, 2003,
as amended and restated by that certain Amended and Restated Credit Agreement
dated as of the date hereof (and as it may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which Bank has made a loan or loans and other financial
accommodations to Debtor. As a condition to Bank’s continuing to provide
financial accommodations to Debtor pursuant to the Credit Agreement, Bank has
requested, and Debtor has agreed, to amend and restate the terms of the Existing
Security Agreement in its entirety pursuant to the terms of this Agreement, as
set forth below.

1. GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
Debtor hereby grants and transfers to Bank a security interest in all accounts,
deposit accounts, money, chattel paper (whether electronic or tangible),
instruments, promissory notes, documents, general intangibles, including all
intellectual property, payment intangibles, software, letter of credit rights,
health-care insurance receivables and other rights to payment (collectively
called “Rights to Payment”), now existing or at any time hereafter, and prior to
the termination hereof, arising (whether they arise from the sale, lease or
other disposition of inventory or from performance of contracts for service,
manufacture, construction, repair or otherwise or from any other source
whatsoever), including all securities, guaranties, warranties, indemnity
agreements, insurance policies, supporting obligations and other agreements and
any books and records pertaining to the same or the property described therein,
and in all goods returned by or repossessed from Debtor’s customers, together
with a security interest in all inventory, goods held for sale or lease or to be
furnished under contracts for service, goods so leased or furnished, raw
materials, component parts and embedded software, work in process or materials
used or consumed in Debtor’s business and all warehouse receipts, bills of
landing and other documents evidencing goods owned or acquired by Debtor, and
all goods covered thereby, now or at any time hereafter, and prior to the
termination hereof, owned or acquired by Debtor, wherever located, and all
products thereof and all books and records relating thereto; (collectively
called “Inventory”), whether in the possession of Debtor, warehousemen, bailees
or any other person, or in process of delivery and whether located at Debtor’s
places of business or elsewhere (with all Rights to Payment and Inventory
referred to herein collectively as the “Collateral”), together with whatever is
receivable or received when any of the Collateral or proceeds thereof are sold,
leased, collected, exchanged or otherwise disposed of, whether such disposition
is voluntary or involuntary, including without limitation, all Rights to
Payment, including returned premiums, with respect to any insurance relating to
any of the foregoing, and all Rights to Payment with respect to any claim or
cause of action affecting or relating to any of the foregoing (hereinafter
called “Proceeds”).

2. OBLIGATIONS SECURED. The obligations secured hereby are the payment and



--------------------------------------------------------------------------------

performance of: (a) all present and future Indebtedness of Debtor to Bank;
(b) all obligations of Debtor and rights of Bank under this Agreement; and
(c) all present and future obligations of Debtor to Bank of other kinds. The
word “Indebtedness” is used herein its most comprehensive sense and includes any
and all advances, debts, obligations and liabilities of Debtor, or any of them,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, including under any
swap, derivative, foreign exchange, hedge, deposit, treasury management or other
similar transaction or arrangement, and whether Debtor may be liable
individually or jointly, or whether recovery upon such Indebtedness may be or
hereafter becomes unenforceable.

3. TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Bank, including without limitation, the payment of all
Indebtedness of Debtor to Bank, and the termination of all commitments of Bank
to extend credit to Debtor, existing at the time Bank receives written notice
from Debtor of the termination of this Agreement.

4. OBLIGATIONS OF BANK. Bank has no obligation to make any loans hereunder. Any
money received by Bank in respect of the Collateral may be deposited, at Bank’s
option, into a non-interest bearing account over which Debtor shall have no
control, and the same shall, for all purposes, be deemed Collateral hereunder.

5. REPRESENTATION AND WARRANTIES. Debtor represents and warrants to Bank that:
(a) Debtor’s legal name is exactly as set forth on the first page of this
Agreement, and all of the Debtor’s organizational documents or agreements
delivered to Bank are complete and accurate in every respect; (b) Debtor is the
owner and has possession or control of the Collateral and Proceeds; (c) Debtor
has the exclusive right to grant a security interest in the Collateral and
Proceeds; (d) all Collateral and Proceeds are genuine, free from liens, adverse
claims, setoffs, defaults, prepayment, defenses and conditions precedent of any
kind or character, except the lien created hereby or as otherwise agreed to by
Bank, or heretofore disclosed by Debtor to Bank, in writing; (e) all statements
contained herein and, where applicable, in the Collateral are true and complete
in all material respects; (f) no financing statement covering any of the
Collateral or Proceeds, and naming any secured party other than Bank, is on file
in any public office; (g) all persons appearing to be obligated on Rights to
Payment and Proceeds have authority and capacity to contract and are bound as
they appear to be; (h) all property subject to chattel paper has been properly
registered and filed in compliance with law and to perfect the interest of
Debtor in such property; and (i) all Rights to Payment and Proceeds comply with
all applicable laws concerning form, content and manner of preparation and
execution, including where applicable Federal Reserve Regulation Z and any State
consumer credit laws.

6. COVENANTS OF DEBTOR.

6.1 Debtor agrees in general: (a) to pay Indebtedness secured hereby when due;
(b) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto; (c) to permit Bank to
exercise its powers; (d) to execute and deliver such documents as Bank deems
necessary to create, perfect and continue the security interests contemplated
hereby; (e) not to change its name, and as applicable, its chief executive
office, its

 

- 2 -



--------------------------------------------------------------------------------

principal residence or the jurisdiction in which it is organized and/or
registered without giving Bank prior written notice thereof; (f) not to change
the places where Debtor keeps any Collateral or Debtor’s records concerning the
Collateral and Proceeds without giving Bank prior written notice of the address
to which Debtor is moving same; and (g) to cooperate with Bank in perfecting all
security interests granted herein and in obtaining such agreements from third
parties as Bank deems necessary, proper or convenient in connection with the
preservation, perfection or enforcement of any of its rights hereunder.

6.2 Debtor agrees with regard to the Collateral and Proceeds, unless Bank agrees
otherwise in writing: (a) that Bank is authorized to file financing statements
in the name of Debtor to perfect Bank’s security interest in Collateral and
Proceeds; (b) to insure Inventory and, where applicable, Rights to Payment with
Bank named as loss payee, in form, substance and amounts, under agreements,
against risks and liabilities, and with insurance companies satisfactory to
Bank; (c) not to use any Inventory for any unlawful purpose or in any way that
would void any insurance required to be carried in connection therewith; (d) not
to remove Inventory from Debtor’s premises except in the ordinary course of
Debtor’s business; (e) not to permit any security interest in or lien on the
Collateral or Proceeds, including without limitation, liens arising from the
storage of Inventory, except in favor of Bank; (f) not to sell, hypothecate or
otherwise dispose of, nor permit the transfer by operation of law of, any of the
Collateral or Proceeds or any interest therein, except sales of Inventory to
buyers in the ordinary course of Debtor’s business; (g) to furnish reports to
Bank of all acquisitions, returns, sales and other dispositions of the Inventory
in such form and detail and at such times as Bank may require; (h) to permit
Bank to inspect the Collateral at any time; (i) to keep, in accordance with
generally accepted accounting principles, complete and accurate records
regarding all Collateral and Proceeds, and to permit Bank to inspect the same
and make copies thereof at any reasonable time; (j) if requested by Bank, to
received and use reasonable diligence to collect Rights to Payment and Proceeds,
in trust and as the property of Bank, and to immediately endorse as appropriate
and deliver such Rights to Payment and Proceeds to Bank daily in the exact form
in which they are received together with a collection report in form
satisfactory to Bank; (k) not to commingle Rights to Payment, Proceeds or
collections thereunder with other property; (l) to give only normal allowances
and credits and to advise Bank thereof immediately in writing if they affect any
Rights to Payment or Proceeds in any material respect; (m) on demand, to deliver
to Bank returned property resulting from, or payment equal to, such allowances
or credits on any Rights to Payment or Proceeds or to execute such documents and
do such other things as Bank may reasonably request for the purpose of
perfecting, preserving and enforcing its security interest in such returned
property; (n) from time to time, when requested by Bank to prepare and deliver a
schedule of all Collateral and Proceeds subject to this Agreement and to assign
in writing and deliver to Bank all accounts, contracts, leases and other chattel
paper; instruments, documents and other evidences thereof; (o) in the event Bank
elects to receive payments of Rights to Payment or Proceeds hereunder, to pay
all expenses incurred by Bank in connection therewith, including expenses of
accounting, correspondence, collection efforts, reporting to account or contract
debtors, filling, recording, record keeping and expenses incidental thereto; and
(p) to provide any services and do any other acts which may be necessary to
maintain, preserve and protect all Collateral and, as appropriate and
applicable, to keep all Collateral in good and saleable condition in accordance
with the standards and practices adhered to generally by users and manufactures
of like property, and to keep all Collateral and Proceeds free and clear of all
defenses, rights of offset and counterclaims.

 

- 3 -



--------------------------------------------------------------------------------

7. POWERS OF BANK. Debtor appoints Bank its true attorney-in-fact to perform any
of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Bank’s officers and employees, or any of them: (a) while an Event of Default
exists, to perform any obligation of Debtor hereunder in Debtor’s name or
otherwise; (b) to give notice to account debtors or others of Bank’s rights in
the Collateral and Proceeds, to enforce or forebear from enforcing the same and,
while an Event of Default exists, make extension or modification agreements with
respect thereto; (c) while an Event of Default exists, to release persons liable
on Proceeds and to give receipts and acquittances and compromise disputes in
connection therewith; (d) to release or substitute security; (e) to resort to
security in any order; (f) to prepare, execute, file, record or deliver notes,
assignments, schedules, designation statements, financing statements,
continuation statements, termination statements, statements of assignment,
applications for registration or like papers to perfect, preserve or release
Bank’s interest in the Collateral and Proceeds; (g) if Debtor has lockbox
arrangements with Bank or while an Event of Default exists, to receive, open and
read mail addressed to Debtor; (h) if Debtor has lockbox or cash management
arrangements with Bank or while an Event of Default exists, to take cash,
instruments for the payment of money and other property to which Bank is
entitled; (i) to verify facts concerning the Collateral and Proceeds by inquiry
of obligors thereon, or otherwise, in its own name or a fictitious name; (j) if
Debtor has lockbox arrangements with Bank or while an Event of Default exists,
to endorse, collect, deliver and receive payment under instruments for the
payment of money constituting or relating to Proceeds; (k) while an Event of
Default exists, to prepare, adjust, execute, deliver and receive payment under
insurance claims, and to collect and receive payment of and endorse any
instrument in payment of loss or returned premiums or any other insurance refund
or return, and to apply such amounts received by Bank, at Bank’s sole option,
toward repayment of the Indebtedness or replacement of the Collateral; (l) while
an Event of Default exists, to exercise all rights, powers and remedies which
Debtor would have, but for this Agreement, with respect to all Collateral and
Proceeds subject hereto; (m) to enter onto Debtor’s premises in inspecting the
Collateral at any reasonable time and, unless an Event of Default exists, with
reasonable notice; (n) if Debtor has lockbox or cash management arrangements
with Bank or while an Event of Default exists, to make withdrawals from and to
close deposit accounts or other accounts with any financial institution,
wherever located, into which Proceeds may have been deposited, and to apply
funds so withdrawn to payment of the Indebtedness; (o) to preserve or release
the interest evidenced by chattel paper to which Bank is entitled hereunder and
to endorse and deliver any evidence of title incidental thereto; and (p) to do
all acts and things and execute all documents in the name of Debtor or
otherwise, deemed by Bank as necessary, proper and convenient in connection with
the preservation, perfection or enforcement of its rights hereunder.

8. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Debtor
to do so, Bank at its option may pay any of them and shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the same.
Any such payments made by Bank shall be obligations of Debtor to Bank, due and
payable immediately upon demand, together with interest at a rate determined in
accordance with the provisions of the Agreement, and shall be secured by the
Collateral and Proceeds, subject to all terms and conditions of this Agreement.

9. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an

 

- 4 -



--------------------------------------------------------------------------------

“Event of Default” under this Agreement: (a) any default in the payment or
performance of any obligation, or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness to Bank, (ii) any other
agreement between Debtor and Bank, including without limitation any loan
agreement, relating to or executed in connection with any Indebtedness, or
(iii) any contract or instrument evidencing any Indebtedness to any other person
or entity in an individual principal amount of $500,000 or more or with an
aggregate principal amount of $1,000,000 or more; (b) any representation or
warranty made by Debtor herein shall prove to be incorrect, false or misleading
in any material respect when made; (c) Debtor shall fail to observe or perform
any obligation or agreement contained herein; (d) any impairment of the rights
of Bank in any Collateral or Proceeds, or any attachment or like levy on any
property of Debtor; and (e) Bank, in good faith, believes any or all of the
Collateral and/or Proceeds to be in danger of misuse, dissipation, commingling,
loss, theft, damage or destruction, or otherwise in jeopardy or unsatisfactory
in character or value.

10. REMEDIES. Upon the occurrence of any Event of Default, Bank shall have the
right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Debtor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the California Uniform Commercial
Code or otherwise provided by law, including without limitation, the right
(a) to contact all persons obligated to Debtor on any Collateral or Proceeds and
to instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license, or otherwise dispose of any or all
Collateral. All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power, privilege or remedy hereunder shall affect or operate as a waiver of such
right, power, privilege or remedy; nor shall any single or partial exercise of
any such right, power, privilege or preclude, waive or otherwise affect any
other or future exercise thereof or the exercise of any other right, power,
privilege or remedy. Any waiver, permit, consent, or approval of any kind by
Bank of any default hereunder, or any such waiver of any provisions or
conditions hereof, must be in writing and shall be effective only to the extent
set forth in writing. It is agreed that public or private sales or other
dispositions, for cash or on credit, to a wholesaler or retailer or investor, or
user of property of the types subject to this Agreement, or public auctions, are
all commercially reasonable since differences in the prices generally realized
in different kinds of dispositions are ordinarily offset by the differences in
the costs and credit risks of such dispositions. While an Event of Default
exists: (a) Debtor will deliver to Bank from time to time, as requested by Bank,
current lists of all Collateral and Proceeds; (b) Debtor will not dispose of any
Collateral or Proceeds except on terms approved by Bank; (c) at Bank’s request,
Debtor will assemble and deliver all Collateral and Proceeds, and books and
records pertaining thereto, to Bank at a reasonably convenient place designated
by Bank; and (d) Bank may, without notice to Debtor, enter onto Debtor’s
premises and take possession of the Collateral. With respect to any sale by Bank
of any Collateral subject to this Agreement, Debtor hereby expressly grants to
Bank the right to sell such Collateral using any or all of Debtor’s trademarks,
trade names, trade name rights and/or proprietary labels or marks. Debtor
further agrees that Bank shall have no obligation to process or prepare any
Collateral for sale or other disposition.

11. DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of

 

- 5 -



--------------------------------------------------------------------------------

title, possession, quiet enjoyment and the like. Any proceeds of any disposition
of any Collateral or Proceeds, or any part thereof, may be applied by Bank to
the payment of expenses incurred by Bank in connection with the foregoing,
including reasonable attorneys’ fees, and the balance of such proceeds may be
applied by Bank toward the payment of the Indebtedness in such order of
application as Bank may from time to time elect. Upon the transfer of all or any
part of the Indebtedness, Bank may transfer all or any part of the Collateral or
Proceeds and shall be fully discharged thereafter from all liability and
responsibility with respect to any of the foregoing so transferred, and the
transferee shall be vested with all rights and powers of Bank hereunder with
respect to any of the foregoing so transferred; but with respect to any
Collateral or Proceeds not so transferred Bank shall retain all rights, powers,
privileges and remedies herein given.

12. STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid in full
and all commitments by Bank to extend credit to Debtor have been terminated, the
power of sale or other rights, powers, privileges and remedies granted to Bank
hereunder shall continue to exist and may be exercised by Bank at any time and
from time to time irrespective of the fact that the Indebtedness or any part
thereof may have become barred by any statute of limitations, or that the
personal liability of Debtor may have ceased, unless such liability shall have
ceased due to the payment in full of all Indebtedness secured hereunder.

13. MISCELLANEOUS. When there is more than one Debtor named herein: (a) the word
“Debtor” shall mean all or any one or more of them as the context requires;
(b) the obligations of each Debtor hereunder are joint and several; and
(c) until all Indebtedness shall have been paid in full, no Debtor shall have
any right of subrogation or contribution, and each Debtor hereby waives any
benefit of or right to participate in any of the Collateral or Proceeds or any
other security now or hereafter held by Bank. Debtor hereby waives any right to
require Bank to (i) proceed against Debtor or any other person, (ii) marshal
assets or proceed against or exhaust any security from Debtor or any other
person, (iii) perform any obligation of Debtor with respect to any Collateral or
Proceeds, and (d) make any presentment or demand, or give any notice of
nonpayment of nonperformance, protest, notice of protest or notice of dishonor
hereunder or in connection with any Collateral or Proceeds. Debtor further
waives any right to direct the application of payments or security for any
Indebtedness of Debtor or Indebtedness of customers of Debtor.

14. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified in any other loan
documents entered into between Debtor and Bank and to Debtor at the address of
its chief executive office (or principal residence, if applicable) specified
below or to such other address as any party may designate by written notice to
each other party, and shall be deemed to have been given or made as follows:
(a) if personally delivered, upon delivery; (b) it sent by mail, upon the
earlier of the date of receipt or 3 days after deposit in the U.S. mail, first
class and postage prepaid; and (c) if sent by telecopy, upon receipt.

15. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Bank’s in-house counsel), expended or incurred by
Bank in connection with (a) the perfection and preservation of the Collateral or
Bank’s interest therein, and (b) the realization,

 

- 6 -



--------------------------------------------------------------------------------

enforcement and exercise of any right, power, privilege or remedy conferred by
this Agreement, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Debtor or in any way affecting any of the Collateral or
Bank’s ability to exercise any of its rights or remedies with respect thereto.
If not paid when due, all of the foregoing shall be paid by Debtor with interest
from the date of demand until paid in full at a rate per annum equal to the
greater of ten percent (10%) or Bank’s Prime Rate in effect from time to time.

16. SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.

17. RESERVED.

18. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibitions or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

19. GOVERNING LAW. This Agreement shall be governed by and constructed in
accordance with the laws of the State of California.

20. ADDITIONAL REPRESENTATIONS AND WARRANTIES.

(a) Debtor warrants that Debtor is an organization registered under the laws of
California.

(b) Debtor warrants hat its chief executive office (or principal residence, if
applicable) is located at the following address: 10 &12 Whatney, Irvine, CA
92618

(c) Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional address: “See Exhibit A attached hereto
and incorporated herein by this reference”.

21. NO NOVATION OR IMPAIRMENT OF SECURITY INTERESTS. This Agreement shall not
cause a novation or termination of any of the obligations of Debtor under the
Existing Security Agreement or the other loan documents executed in connection
with the Existing Security Agreement, nor shall it extinguish, discharge,
terminate or impair Debtor’s obligations or Bank’s rights or remedies under any
Existing Security Agreement and such other loan documents; provided that all
such obligations, rights and remedies shall be on the terms and conditions of,
and as set forth in, this Agreement and the other Loan Documents related hereto.
In addition, this Agreement shall not release, limit or impair in any way the
priority of any security interests and liens held by Bank against any assets of
Debtor arising under the Existing Security Agreements or such other loan
documents.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of May 3rd, 2012.

 

WORLD OF JEANS & TOPS By:   /s/ Bill Langsdorf   Name: Bill Langsdorf  

Title: Senior Vice President and

Chief Financial Officer

 

Signature Page to Amended and Restated

Continuing Security Agreement: Rights to Payment and Inventory